

INDEMNIFICATION AGREEMENT




This INDEMNIFICATION AGREEMENT (the “Agreement”) is entered into, effective as
of April ____, 2019 between Rayonier Inc., a North Carolina corporation (the
"Company"), and ________________________ (the "Indemnitee").


WHEREAS, it is essential that the Company attract and maintain responsible,
qualified directors and corporate officers; and


WHEREAS, the Indemnitee is a director or corporate officer of the Company; and


WHEREAS, both the Company and the Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and corporate
officers of public companies in today's environment, as well as the possibility
that in certain control situations a threat of litigation may be employed to
deter them from exercising their best judgment in the interest of the Company,
and the consequent need to allocate the risk of personal liability through
indemnification and insurance; and


WHEREAS, the Amended and Restated Articles of Incorporation of the Company (the
"Charter") requires the Company to indemnify and advance expenses to its
directors and officers to the fullest extent permitted from time to time by law
and the Indemnitee is willing to serve or continue to serve as a director or
corporate officer of the Company provided that he be indemnified as provided
herein; and


WHEREAS, in recognition of the Indemnitee's need for substantial protection
against personal liability and of the Indemnitee's reliance on the Charter, and
in part to provide Indemnitee with specific contractual assurance that the
protection promised by the Charter will be available to the Indemnitee
(regardless of, among other things, any amendment to or revocation of the
Charter or any change in the composition of the Company's Board of Directors or
any acquisition transaction involving the Company), the Company wishes to
provide in this Agreement for the indemnification of and the advancement of
expenses to the Indemnitee to the fullest extent permitted by law and as set
forth in this Agreement, and, to the extent insurance is maintained, for the
continued coverage of Indemnitee under the Company's directors and officers
liability insurance policies.


NOW, THEREFORE, in consideration of the premises and of the Indemnitee
continuing to serve the Company directly or, at its request, another enterprise,
and intending to be legally bound hereby, the parties hereto do hereby covenant
and agree as follows:


1. Certain Definitions.


(a)    Change in Control: Shall mean the occurrence of any one or more of the
following events:


(i)       subject to the conditions contained in the final paragraph of this
definition, the filing of a report on Schedule 13D with the Securities and
Exchange Commission pursuant to Section 13(d) of the Securities Exchange Act of
1934 (the “Act”) disclosing that any person, other than the Company or any
employee benefit plan sponsored by the Company, is the beneficial owner (as the
term is defined in Rule 13d-3 under the Act) directly or indirectly, of
securities representing 20 percent or more of the total voting power represented
by the Company’s then outstanding Voting Securities (calculated as provided in
paragraph (d) of Rule 13d-3 under the Act in the case of rights to acquire
Voting Securities); or


(ii)      the purchase by any person, other than the Company or any employee
benefit plan sponsored by the Company, of shares pursuant to a tender offer or
exchange offer to acquire any Voting Securities of the Company (or securities
convertible into such Voting Securities) for cash, securities, or any other
consideration, provided that after consummation of the offer, the person in
question is the beneficial owner, directly or indirectly, of securities
representing 20 percent or more of the total voting power represented by the
Company’s then outstanding Voting Securities (all as calculated under clause
(i)); or


Rev. 04/2019



--------------------------------------------------------------------------------






(iii)     the approval by the shareholders of the Company, and the subsequent
occurrence, of (A) any consolidation or merger of the Company in which the
Company is not the continuing or surviving corporation (other than a merger of
the Company in which holders of Common Shares of the Company immediately prior
to the merger have the same proportionate ownership of Common Shares of the
surviving corporation immediately after the merger as immediately before), or
pursuant to which Common Shares of the Company would be converted into cash,
securities, or other property, or (B) any sale, lease, exchange, or other
transfer (in one transaction or a series of related transactions) of all or
substantially all the assets of the Company; or


(iv)     a change in the composition of the Board of the Company at any time
during any consecutive 24-month period such that “continuing directors” cease
for any reason to constitute at least a 70 percent majority of the Board.


For purposes of this definition of “Change in Control,” the term “Voting
Securities” means any securities of the Company that vote generally in the
election of members of the Board and the term “continuing directors” means those
members of the Board who either were directors at the beginning of a consecutive
24-month period or were elected during such period by or on the nomination or
recommendation of at least a 70 percent majority of the then-existing Board. So
long as there has not been a Change in Control within the meaning of clause
(iv) above, the Board may adopt by a 70 percent majority vote of the “continuing
directors” a resolution to the effect that the occurrence of an event described
in clause (i) (a “Clause (i) Event”) does not constitute a “Change in Control”
(an “Excluding Resolution”) or a resolution to the effect that the occurrence of
a Clause (i) Event does constitute a “Change in Control” (an” Including
Resolution”). The adoption of an Excluding Resolution with respect to any Clause
(i) Event shall not deprive the Board of the right to adopt an Including
Resolution with respect to such Clause (i) Event at a later date. A Clause
(i) Event shall not in and of itself constitute a “Change in Control” until the
earlier of (x) the effective date of an Including Resolution with respect
thereto or (y) the passage of a period of 30 calendar days after the occurrence
thereof without an Excluding Resolution having been adopted with respect
thereto; notwithstanding the adoption of an Excluding Resolution within the
30-day period referred to in (y), an Including Resolution may subsequently be
adopted with respect to the relevant Clause (i) Event while it continues to
exist, in which event a “Change in Control” shall be deemed to have occurred for
purposes of this definition upon the effective date of such Including
Resolution. The provisions of this paragraph of the definition of “Change in
Control” relate only to situations where a Clause (i) Event has occurred and no
Change in Control within the meaning of clause (ii), (iii), or (iv) of the
preceding paragraph has occurred, and nothing in this paragraph shall derogate
from the principle that the occurrence of an event described in clause (ii),
(iii), or (iv) of the preceding paragraph shall be deemed an immediate Change in
Control regardless of whether or not a Clause (i) Event has occurred and an
Excluding Resolution or Including Resolution become effective.


(b) Expenses: Shall mean expenses of every kind incurred in connection with a
Proceeding, including counsel fees. Expenses shall include, without limitation,
court costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone and fax charges,
postage, delivery service charges, costs associated with procurement of surety
bonds or loans or other costs associated with the stay of a judgment, penalty or
fine, and all other disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, or being or preparing to be a witness in a Proceeding.


(c) Independent Counsel: Shall mean a lawyer or law firm that is experienced in
matters of corporation law and neither presently is, nor in the past five years
has been, retained to represent: (i) the Company or the Indemnitee in any
matter, or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term "Independent
Counsel" shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or the Indemnitee in an action to determine
Indemnitee's rights under this Agreement. Independent Counsel may be, but need
not be, a member of the bar of North Carolina.


(d) Proceeding: Shall mean any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative, or investigative and
whether formal or informal. A "Proceeding" may be instituted by another party,
or by or in the right of the Company, or by the Indemnitee. The term
"Proceeding" shall also include any


2

--------------------------------------------------------------------------------




preliminary inquiry or investigation that the Indemnitee in good faith believes
might lead to the institution of a "Proceeding".


(e) Reviewing Party: Shall mean any appropriate person or body consisting of
(i) a member or members of the Company's Board of Directors or (ii) any other
person or body duly appointed by the Board who is not a party to the particular
Proceeding for which the Indemnitee is seeking indemnification, or
(iii) Independent Counsel.


(f) Voting Securities: Shall mean any securities of the Company which vote
generally in the election of directors.
2. Term of Agreement. This Agreement shall continue until and terminate upon the
later of (i) the tenth anniversary after the date that the Indemnitee shall have
ceased to serve as a director or officer of the Company (or in any other
capacity in respect of which he has rights of indemnification hereunder); or
(ii) the final termination of all pending Proceedings in respect of which
Indemnitee is granted rights of indemnification or advancement of Expenses
hereunder, including any Proceeding commenced by the Indemnitee to enforce the
Indemnitee’s rights under this Agreement.


3. Right to Indemnification and Advance; How Determined.


(a) In the event the Indemnitee was, is or becomes a party to or witness or
other participant in, or is threatened to be made a party to or witness or other
participant in, a Proceeding by reason of (or arising in whole or in part out
of) Indemnitee's present or former status as a director, officer or fiduciary of
the Company, or Indemnitee having served or serving at the request of the
Company as a current or former director, officer, employee, trustee, agent or
fiduciary of another corporation, joint venture, employee benefit plan, trust,
organization or other enterprise, the Company shall indemnify the Indemnitee to
the fullest extent permitted by law in effect on the date hereof (and to such
greater extent as applicable law may hereafter permit) against the obligation to
pay any and all Expenses, judgments, settlements, penalties, or fines (including
any interest assessed, and including any excise tax assessed with respect to an
employee benefit plan) incurred on account of or with respect to such
Proceeding. Such indemnification shall be made as soon as practicable, but in
any event no later than sixty days after written demand is presented to the
Secretary of the Company. This Agreement shall be effective as well with respect
to any such Proceedings which relate to acts or omissions occurring or allegedly
occurring prior to the execution of this Agreement, and regardless of whether
the Company may have been incorporated in a different jurisdiction at the time
of such acts or omissions.


(b) In connection with any such Proceeding, if so requested by the Indemnitee,
the Company shall advance, within two business days of such request, any and all
reasonable Expenses to the Indemnitee (an "Expense Advance"). An Expense Advance
shall be made without awaiting the results of the Proceeding giving rise to the
Expenses or the outcome of any further Proceeding to determine the Indemnitee's
right to indemnification hereunder, and without making any preliminary
determination as to the Indemnitee's state of mind at the time of the activities
in question.


(c) Notwithstanding the foregoing, the Company shall not be obligated to
indemnify under this Section 3 a person made a party to a Proceeding if (i) the
Indemnitee is not successful within the meaning of Section 6 and (ii) the
appropriate Reviewing Party specified in subsection (e) below shall have
affirmatively determined (in a written opinion in any case in which Independent
Counsel referred to in Section 4 hereof is involved, a copy of which shall be
delivered to the Indemnitee) that the Indemnitee's activities in question were
at the time taken known or believed by him to be clearly in conflict with the
best interests of the Company. The obligation of the Company promptly to make an
Expense Advance(s) pursuant to subsection (b) above is unqualified, is not
subject to any means or other credit test, and shall be enforceable by the
Indemnitee in summary judicial proceedings; but shall be subject, however, to
the condition subsequent that if, when and to the extent the Reviewing Party may
subsequently determine that the Indemnitee's activities were at the time taken
known or believed by him to be clearly in conflict with the best interests of
the Company, then the Company shall be entitled to be reimbursed by the
Indemnitee for all such amounts theretofore advanced. The obligation of the
Indemnitee to make such reimbursement shall be unsecured and without interest.
The Indemnitee hereby undertakes so to reimburse the Company, the receipt of
which unsecured and interest free undertaking is hereby accepted by the Company
as the sole condition of advancing the Indemnitee's Expenses pursuant to
subsection (b) above. If the Indemnitee has commenced legal or arbitration
proceedings to secure a determination that the Indemnitee should be indemnified
hereunder, the Indemnitee shall not be required to reimburse the Company for any
Expense


3

--------------------------------------------------------------------------------




Advance until a final determination is made by the court or the arbitrators as
the case may be that the Indemnitee's activities were at the time taken known or
believed by him to be clearly in conflict with the best interests of the
Company.


(d) Notwithstanding anything in this Agreement to the contrary, prior to a
Change in Control, the Indemnitee shall not be entitled to indemnification
pursuant to this Agreement in connection with any Proceeding initiated by the
Indemnitee unless the Board of Directors has authorized or consented to the
initiation of such Proceeding. For purposes of the foregoing sentence, a
Proceeding shall not be deemed to have been "initiated" by the Indemnitee where
its primary purpose is to enforce the Indemnitee's rights under this Agreement.


(e) If there has not been a Change in Control, the Reviewing Party shall be as
determined by the Board of Directors, either in the specific case or under
procedures adopted by the Board. If there has been a Change in Control (other
than one approved in advance by a majority of the company's Board of Directors
who were elected by the public shareholders prior to such Change in Control),
the Reviewing Party shall be the Independent Counsel referred to in Section 4.


(f) If there has been a Change in Control and any dispute arises under this
Agreement, the parties agree that at the Indemnitee's option such dispute shall
be resolved by binding arbitration proceedings in accordance with the rules of
the American Arbitration Association and the results of such proceedings shall
be conclusive on both parties and shall not be subject to judicial interference
or review on any ground whatsoever, including without limitation any claim that
the Company was wrongfully induced to enter into this agreement to arbitrate
such a dispute. The Company shall pay the cost of any arbitration proceedings
under this Agreement. The Indemnitee shall be entitled to advancement of his
Expenses in connection with such proceedings and, notwithstanding anything to
the contrary in subsection (c) above, the Indemnitee shall be obligated to
reimburse the Company for his Expenses in connection with such arbitration
proceedings only if it is finally and specifically determined by the arbitrators
that the Indemnitee's position in initiating the arbitration was frivolous and
completely without merit.


4. Independent Counsel.


(a) The Company agrees that if there is a Change in Control of the Company
(other than a Change of Control which has been approved in advance by a majority
of the Company's Board of Directors who were elected by the public shareholders
prior to such Change in Control) then with respect to all matters thereafter
arising concerning the rights of the Indemnitee to indemnity payments and
Expense Advances under the Charter, this Agreement or any other agreement or
Company by-law now or hereafter in effect relating to indemnification, the
Company shall (unless otherwise agreed by the Indemnitee) seek legal advice
exclusively from Independent Counsel selected by the Indemnitee and approved by
the Company (which approval shall not be unreasonably withheld). Such counsel,
among other things, shall render its written opinion to the Company and to the
Indemnitee as to whether the Indemnitee is entitled to be indemnified under this
Agreement. The Company agrees to pay the reasonable fees and expenses of the
Independent Counsel and fully to indemnify such counsel against any and all
expenses (including attorney's fees), claims, liabilities and damages arising
out of or relating to this Agreement or such counsel's engagement pursuant
hereto.


(b) Following the initial selection of Independent Counsel by the Indemnitee the
Company may within seven (7) days deliver to the Indemnitee a written objection
to such selection. Such objection may be asserted only on the ground that the
Independent Counsel selected does not satisfy the definition of Independent
Counsel in subsection 1(c) and the objection shall set forth with particularity
the factual basis for such assertion. Absent a proper and timely objection, the
person, persons or firm selected shall act as Independent Counsel. If such
written objection is made, the Indemnitee may select alternate Independent
Counsel. If the Company objects to the alternate selection the Indemnitee may
either seek a judicial determination that such objections were inappropriate or
else the Indemnitee may direct that the Company select Independent Counsel by
lot from among the North Carolina firms having more than 25 attorneys and having
a rating of "av" or better in the then current Martindale-Hubbell Law Directory.
Such selection by lot shall be made by the principal financial officer of the
Company in the presence of the Indemnitee (and the Indemnitee's legal counsel,
or either or neither of them as the Indemnitee may elect). Such law firms shall
be contacted in the order of their selection, requesting each firm to accept
engagement to make the determination required, until one of such firms accepts
such engagement. Notwithstanding the foregoing, in lieu of selection of
alternate Independent Counsel after the Company has objected to the Indemnitee's
first or second selection, the Indemnitee may


4

--------------------------------------------------------------------------------




request and direct that the Independent Counsel method be dispensed with and
that any dispute be decided by arbitration as provided in subsection 3(f).


(c) Considering that a fundamental purpose of this Agreement is to provide for
and ensure the timely advance of an Indemnitee's Expenses in any event, if there
is a Change of Control and the Indemnitee must commence arbitration proceedings
to secure an advance of his Expenses, the arbitrators shall have discretion to
award punitive damages to the Indemnitee if it is found that the Company's
failure to advance the Indemnitee's expenses makes such an award appropriate in
the circumstances.


5. Indemnification for Enforcement Expenses. The Company shall indemnify the
Indemnitee against any and all Expenses (including attorneys' fees) and, if
requested by the Indemnitee, shall (within two business days of such request)
advance such expenses to the Indemnitee, which are incurred by the Indemnitee in
connection with any Proceeding initiated by the Indemnitee for:
(i) indemnification or advancement of Expenses by the Company under the North
Carolina Business Corporation Act (the "NCBCA"), the Charter, this Agreement, or
any other agreement or Company by-law, vote of shareholders or resolution of the
Board now or hereafter in effect relating to indemnification; or (ii) recovery
under any directors' and officers' liability insurance policies maintained by
the Company. The Indemnitee shall cooperate with the person, persons or entity
making the determination with respect to the Indemnitee's entitlement to
indemnification under this Agreement. Any expenses incurred by the Indemnitee in
so cooperating shall be borne by the Company (irrespective of the determination
as to the Indemnitee's entitlement to indemnification) and the Company hereby
indemnifies and agrees to hold the Indemnitee harmless therefrom.


6. Success; Partial Indemnity, etc. Notwithstanding any other provision of this
Agreement, to the extent that the Indemnitee has been successful on the merits
or otherwise in defense of any or all claims made against him in a Proceeding or
in defense of any issue or matter therein, including dismissal without
prejudice, the Indemnitee shall be indemnified against all Expenses incurred in
connection therewith. If the Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of the
Expenses, judgments, settlements, penalties or fines paid as a result of a
Proceeding but not, however, for all of the total amount thereof, the Company
shall nevertheless indemnify the Indemnitee for the portion thereof to which the
Indemnitee is entitled.


7. Burden of Proof. In connection with any determination by the Reviewing Party
or otherwise as to whether the Indemnitee is entitled to be indemnified
hereunder, the person or persons or entity or body making such determination
shall presume that the Indemnitee is entitled to indemnification under this
Agreement and the burden of overcoming such presumption by clear and convincing
evidence shall be on the Company. The termination of any claim, action, suit or
proceeding by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere, or its equivalent,
shall not create a presumption that the Indemnitee's activities were at the time
taken known or believed by him to be clearly in conflict with the best interests
of the Company, or that a court has determined that indemnification is not
permitted. In addition, neither the failure of the Reviewing Party to have made
a determination as to the Indemnitee's state of mind, nor an actual
determination by the Reviewing Party that the Indemnitee had a state of mind
prior to the commencement of arbitration (if applicable) or legal proceedings to
secure a determination that the Indemnitee should be indemnified under this
agreement and applicable law, shall be a defense to the Indemnitee's claim or
create a presumption of any kind. The knowledge and/or actions, or failure to
act, of any director, officer, agent, fiduciary or employee of the Company shall
not be imputed to the Indemnitee for purposes of determining the right to
indemnification under this Agreement.


8. Nonexclusivity, Etc. The rights of the Indemnitee hereunder shall be in
addition to any other rights the Indemnitee may have under the Charter, the
North Carolina Business Corporation Act (the "NCBCA"), any by-law of the
Company, any other agreement, a vote of shareholders or a resolution of the
Board of Directors or otherwise. To the extent that a change in the NCBCA
(whether by statute or judicial decision) permits greater indemnification by
agreement than would be afforded currently under the Charter and this Agreement,
it is the intent of the parties that the Indemnitee shall enjoy by this
Agreement the greater benefits so afforded by such change.
 
9. Contribution. In the event the indemnification provided for in Section 3 of
this Agreement is unavailable to the Indemnitee in connection with any
Proceeding under any Federal law, the Company, in lieu of indemnifying the
Indemnitee, shall contribute to the Expenses incurred by the Indemnitee in such
proportion as deemed fair and reasonable


5

--------------------------------------------------------------------------------




by the Reviewing Party, in light of all the circumstances of the Proceeding
giving rise to such Expenses, in order to reflect (i) the relative benefits
received by the Company and the Indemnitee as a result of the event(s) and/or
transaction(s) giving rise to such Proceeding, and (ii) the relative fault of
each.


10. Liability Insurance. To the extent the Company maintains an insurance policy
or policies providing directors' and officers' liability insurance, the
Indemnitee shall be covered by such policy or policies, in accordance with its
or their terms, to the maximum extent of the coverage available for any Company
director or officer.


11. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against the
Indemnitee, the Indemnitee's spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action such
shorter period shall govern.


12. Procedures Valid. The Company shall be precluded from asserting in any
judicial proceeding or arbitration commenced pursuant to this Agreement that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement. If a
determination is made that the Indemnitee is entitled to indemnification, the
Company shall be bound by such determination in any judicial proceeding or
arbitration.


13. Amendments, Etc. No supplement, modification or amendment of this Agreement
shall be binding unless executed in writing by both of the parties hereto. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions hereof (whether or not similar) nor
shall such waiver constitute a continuing waiver.


14. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
the Indemnitee, who shall execute an appropriate document in favor of the
Company to secure such rights.


15. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Proceeding to the extent
the Indemnitee has otherwise actually received payment (under any insurance
policy, the Charter, Company by-laws or otherwise) of the amounts otherwise
indemnifiable hereunder.


16. Binding Effect, Etc. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors, assigns (including any direct or indirect successor by purchase,
merger or consolidation or otherwise to all or substantially all of the business
and/or assets of the Company), spouses, heirs, executors and personal and legal
representatives. This Agreement shall continue in effect regardless of whether
Indemnitee continues to serve as a director or corporate officer of the Company
or of any other entity at the Company's request. In the event of his demise,
this agreement shall be enforceable by the Indemnitee's legal representatives as
fully as if the Indemnitee had survived.


17. Severability; Headings; Pronouns. The provisions of this Agreement shall be
severable in the event that any of the provisions hereof (including any
provision within a single section, paragraph or sentence) is held by a court of
competent jurisdiction to be invalid, void or otherwise unenforceable in any
respect, and the validity and enforceability of any such provision in every
other respect and of the remaining provisions hereof shall not be in any way
impaired and shall remain enforceable to the fullest extent permitted by law.
The headings of the Sections of this Agreement are inserted for convenience only
and shall not be deemed to constitute part of this Agreement or to affect the
construction thereof. The masculine pronoun wherever used in this Agreement
includes the corresponding feminine pronoun.


18. Notice of Proceedings; Notices. The Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to


6

--------------------------------------------------------------------------------




any Proceeding or matter which may be subject to indemnification or advancement
of Expenses covered hereunder. All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given (i) upon delivery if delivered by hand and receipted for by the party
to whom said notice or other communication shall have been directed, or (ii) on
the third business day after mailing if mailed by certified or registered mail
with postage prepaid, and addressed as follows: If to the Indemnitee, as shown
after the Indemnitee's signature below; and if to the Company, to Corporate
Secretary, Rayonier Inc., 1 Rayonier Way, Wildlight, Florida 32097 or such other
address as may have been furnished in writing to the Indemnitee by the Company
or to the Company by the Indemnitee, as the case may be.


19. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of North Carolina applicable
to contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the day and year first above written.


“Company”
RAYONIER INC.




By: ______________________________
Mark R. Bridwell
Vice President, General Counsel and
Corporate Secretary


“Indemnitee”




By: ______________________________
Name
Title




7